In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
           ___________________________
                No. 02-22-00007-CV
           ___________________________

IN THE INTEREST OF K.K.H. AND K.J.H., CHILDREN


        On Appeal from the 231st District Court
                Tarrant County, Texas
            Trial Court No. 231-692468-20


     Before Wallach, J.; Sudderth, C.J.; and Walker, J.
           Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On June 22, 2022 and July 19, 2022, we notified appellant that her brief had

not been filed as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that

we could dismiss the appeal for want of prosecution unless, within ten days, appellant

filed with the court an appellant’s brief and an accompanying motion reasonably

explaining the brief’s untimely filing and why an extension was needed. See Tex. R.

App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                        Per Curiam

Delivered: October 6, 2022




                                            2